[Cite as Disciplinary Counsel v. Simpson, 138 Ohio St. 3d 94, 2014-Ohio-54.]




                        DISCIPLINARY COUNSEL v. SIMPSON.
 [Cite as Disciplinary Counsel v. Simpson, 138 Ohio St. 3d 94, 2014-Ohio-54.]
Attorneys—Misconduct—Failure to promptly deliver funds that client is entitled
        to receive—Failure to cooperate in disciplinary investigation—Consent to
        discipline—One-year suspension stayed on conditions.
      (No. 2013-0922—Submitted July 9, 2013—Decided January 21, 2014.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 12-097.
                                ____________________
        Per Curiam.
        {¶ 1} Respondent, Jeffrey Glenn Simpson of Toledo, Ohio, Attorney
Registration No. 0080376, was admitted to the practice of law in Ohio in 2006.
On December 10, 2012, relator, disciplinary counsel, charged Simpson with
professional misconduct following Simpson’s representation of a landlord in an
eviction matter. After obtaining a judgment in favor of his client and taking
possession of a rent-payment check issued by the tenant, Simpson then lost or
misplaced the check, failed to pay his client the rent money, and failed to respond
to his client’s numerous requests for information about the rent payment. Relator
also alleged that Simpson failed to cooperate in the subsequent disciplinary
investigation regarding the matter.
        {¶ 2} A panel of the Board of Commissioners on Grievances and
Discipline considered the cause on the parties’ consent-to-discipline agreement.
See BCGD Proc.Reg. 11.
        {¶ 3} In the consent-to-discipline agreement, Simpson stipulates to the
facts alleged in relator’s complaint and agrees that his conduct violated
Prof.Cond.R. 1.4(a)(4) (requiring a lawyer to comply as soon as practicable with
                              SUPREME COURT OF OHIO




reasonable requests for information from the client), 1.15(d) (requiring a lawyer
to promptly deliver funds or other property that the client is entitled to receive),
8.1(b) (prohibiting a lawyer from knowingly failing to respond to a demand for
information by a disciplinary authority during an investigation), and 8.4(h)
(prohibiting a lawyer from engaging in conduct that adversely reflects on the
lawyer’s fitness to practice law) and Gov.Bar R. V(4)(G) (requiring a lawyer to
cooperate with a disciplinary investigation). Relator requests the dismissal of the
alleged violation of Prof.Cond.R. 8.4(d) (prohibiting a lawyer from engaging in
conduct that is prejudicial to the administration of justice).
       {¶ 4} The parties stipulate that mitigating factors include the absence of
a prior disciplinary record, the payment of full restitution to the client, and
Simpson’s evidence of good character and reputation. See BCGD Proc.Reg.
10(B)(2)(a), (c), and (e). As an aggravating factor, the parties note that Simpson
engaged in multiple offenses by failing to respond to his client’s requests for
information about the recovered rent payment, failing to deliver the rent payment
to the client, and failing to promptly respond to relator’s requests for information
during the investigation. See BCGD Proc.Reg. 10(B)(1)(d). Based upon these
factors, the parties stipulate that the appropriate sanction for Simpson’s
misconduct is a one-year suspension from the practice of law, with the entire
suspension stayed upon the conditions that Simpson engage in no further
misconduct and comply with all treatment recommendations from the Ohio
Lawyers Assistance Program (“OLAP”), Dr. Daniel J. Rapport, and/or Dr. John
Wryobeck.
       {¶ 5} The panel and board found that the consent-to-discipline
agreement conforms to BCGD Proc.Reg. 11 and recommend that we adopt the
agreement in its entirety.
       {¶ 6} We agree that Simpson violated Prof.Cond.R. 1.4(a)(4), 1.15(d),
8.1(b), and 8.4(h) and Gov.Bar R. V(4)(G) and, as stated in the parties’




                                           2
                                 January Term, 2014




agreement, that this conduct warrants a one-year suspension, with the entire
suspension stayed on conditions. Therefore, we adopt the parties’ consent-to-
discipline agreement, and we dismiss the charged violation of Prof.Cond.R.
8.4(d).
          {¶ 7} Accordingly, Jeffrey Glenn Simpson is hereby suspended from the
practice of law for a period of one year, with the entire suspension stayed upon
the conditions that Simpson (1) comply with the treatment recommendations of
OLAP, Dr. Rapport, and/or Dr. Wryobeck and (2) commit no further misconduct.
If Simpson fails to comply with the conditions of the stay, the stay will be lifted,
and Simpson will serve the entire one-year suspension.         Costs are taxed to
Simpson.
                                                             Judgment accordingly.
          O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                              ____________________
          Karen H. Osmond, Assistant Disciplinary Counsel, for relator.
          Justin Withrow and Michael C. Hennenberg, for respondent.
                            ________________________




                                          3